Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 and Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Commission File No. 001-11001 Hi Everyone, Today we announced a truly transformational event for Frontier: An agreement to acquire 4.8 million Verizon access lines in 14 states.Upon completion of the transaction, Frontier will be the largest pure-rural communication services company and the fifth largest ILEC in the country. We will operate in 27 states, have 16,000 employees, and serve 8.6 million access lines and broadband connections. We’re acquiring operations that are a great fit with our current business.We will expand our presence in Arizona, California, Idaho, Illinois, Indiana, Michigan, Nevada, Ohio, Oregon, West Virginia and Wisconsin.We’ll become a new and important provider in North Carolina, South Carolina and Washington state.
